MODIFICATION AGREEMENT

          This Modification Agreement is dated as of June 20, 2005 (this
“Agreement”) and is entered into by and between Brandywine Operating
Partnership, L.P., a Delaware limited partnership (“Brandywine”), and Donald E.
Axinn, an individual with an office address at 131 Jericho Turnpike, Jericho,
New York 11753 (“Axinn”).

Background

          Brandywine and Axinn, together with certain other parties, entered
into a Contribution Agreement dated as of July 10, 1998 (the “Contribution
Agreement”). Section 14(b) of the Contribution Agreement provides the terms and
conditions pursuant to which Brandywine agreed to acquire, and Axinn agreed to
transfer, ownership of a property known as “101 Paragon Drive.” Brandywine and
Axinn are entering into this Agreement in order to terminate the agreements in
Section 14(b) of the Contribution Agreement and provide for their respective
rights and obligations with respect to 101 Paragon Drive.

          NOW, THEREFORE, intending to be legally bound, the parties agree as
follows:

          1.     Definitions. Except as otherwise provided in this Agreement,
terms used as defined terms in this Agreement have the respective meanings
assigned to them in the Contribution Agreement. In addition, the following terms
have the meanings assigned to them below:

                     a.     “AMA Partnership” means Axinn Montvale II
Associates, a New Jersey general partnership.    

                 b.     “Amended and Restated AMA Partnership Agreement” means
the partnership agreement to be executed and delivered on the Maturity Date in
the form attached hereto as Exhibit A and that will, upon execution and
delivery, amend and restate in its entirety the partnership agreement of AMA
Partnership.    

                 c.     “Code” shall mean the Internal Revenue Code of 1986 (or
successor thereto), as amended from time to time.    

                 d.     “Lease” means the lease with Paid Prescriptions, Inc.
dated March 16, 1995, as amended by a First Amendment to Lease dated
___________, 2005.    

                 e.     “Lender” means NJRE Corp.    

                 f.     “Mortgage Loans” means the two loans in the aggregate
principal amount of $11.0 million(as of the date hereof and after giving effect
to amendments thereto through the date hereof) made by Lender and secured by
mortgages on 101 Paragon Drive.    

                 g.     “Maturity Date” means September 15, 2010.    

          2.     Termination of Section 14(b) and Related Matters. Except as
provided in the next sentence, Brandywine and Axinn agree that the agreements in
Section 14(b) of the Contribution Agreement are terminated. Axinn hereby: (i)
reaffirms the accuracy of each of his representations and warranties in Section
14(b)(i) of the Contribution Agreement as of the date originally made; (ii)
agrees that nothing in this Agreement limits his agreement in Section
14(b)(viii) of the Contribution Agreement and all of such agreements shall
continue in full force and effect; and (iii) agrees that his agreement in
Section 14(b)(viii) of the Contribution Agreement shall extend and apply to all
of the arrangements and agreements provided for in, or contemplated by, this
Agreement. It is the intent of the parties that nothing in this Agreement (or
otherwise) shall impose upon Brandywine any liability for federal or state tax
associated with the Mortgage Loans (including with respect to cancellation of
indebtedness income attributable to the reduction in the original outstanding
balance thereof), and Axinn shall indemnify and hold Brandywine harmless on
account of any such tax. The Amended and Restated AMA Partnership Agreement
shall be interpreted and applied in a manner consistent with such intent and
agreement as to the Mortgage Loans.  

 

--------------------------------------------------------------------------------



          3.     Payment to Brandywine. On the date hereof, Axinn agrees to pay
to Brandywine the sum of Five Hundred Thousand Dollars ($500,000) in immediately
available funds.  

          4.     Net Cash Flow; Capital Proceeds; and Expense Sharing.  

                 a.     Axinn and Brandywine agree that from and after the date
hereof, Brandywine shall be entitled to fifty percent (50%) of any net cash flow
available for distribution on account of the ownership and operation of 101
Paragon Drive (“Net Cash Flow”), and Axinn (for himself and anyone claiming with
or through him) shall be entitled to fifty percent (50%) of Net Cash Flow. Axinn
agrees to defend and hold harmless Brandywine against any third party claims
with respect to the distribution of Net Cash Flow to Brandywine as provided
herein.    

                 b.     Axinn and Brandywine agree that from and after the date
hereof, Brandywine shall be entitled to fifty percent (50%) of any proceeds
available for distribution on account of the sale, casualty, condemnation or
refinancing of 101 Paragon Drive (“Capital Proceeds”), and Axinn (for himself
and anyone claiming with or through him) shall be entitled to fifty percent
(50%) of the Capital Proceeds. Axinn agrees to defend and hold harmless
Brandywine against any third party claims with respect to the distribution of
Capital Proceeds to Brandywine as provided herein.    

                 c.     Upon execution and delivery of the Amended and Restated
AMA Partnership Agreement, distributions on account of ownership and operation
of 101 Paragon Drive shall be made as provided in the Amended and Restated AMA
Partnership Agreement.    

          5.     Management and Leasing. From the date hereof until the
execution and delivery of the Amended and Restated AMA Partnership, Brandywine
shall have sole authority to control the leasing and management of 101 Paragon
Drive and shall have sole authority to set the operating and capital budgets for
101 Paragon Drive. Upon execution and delivery of the Amended and Restated AMA
Partnership Agreement, control over leasing and management of 101 Paragon Drive
shall be as provided in the Amended and Restated AMA Partnership Agreement.  

2

--------------------------------------------------------------------------------



          6.     Axinn Commitments. Prior to 12:00 p.m. Eastern Standard Time on
the Maturity Date, Axinn agrees to:  

                 a.     cause fee title to 101 Paragon Drive to be transferred
to AMA Partnership, free and clear of any liens and encumbrances other than the
lien of the [mortgage][deed of trust] that secures the Mortgage Loans, and to
pay any state or local transfer taxes payable on account of such transfer or the
recordation of the deed in respect thereof;    

                 b.     contribute to AMA Partnership the sum of $5.5 million;  
 

                 c.     direct that the amounts contributed by Axinn pursuant to
paragraph 6(b) above be applied, together with Brandywine’s contribution
pursuant to paragraph 8(b) below, to repay in full the Mortgage Loans;    

                 d.     at his sole expense, cause a title insurance policy to
be issued in favor of AMA Partnership with a non-imputation endorsement;    

                 e.     execute (and cause each of Lennard Axinn and Trust UTW
of Theodore Geffner or their assigns to execute) the Amended and Restated AMA
Partnership Agreement in the form attached hereto as Exhibit A, and Axinn agrees
to indemnify and hold harmless Brandywine and its successors and assigns from
and against any claims or liability attributable to the failure of Lennard Axinn
and/or Trust UTW of Theodore Geffner or their assigns to execute the Amended and
Restated AMA Partnership Agreement.    

          7.     Indemnity. Axinn agrees to indemnify and hold Brandywine and
its successors and assigns harmless against any third party claims to ownership
of AMA Partnership or of an interest in 101 Paragon Drive and against any
liabilities that do not relate directly to the ownership and operation of 101
Paragon Drive. Axinn represents and warrants to Brandywine that he has full
authority to execute and deliver this Agreement and that the execution, delivery
and performance of this Agreement does not violate any agreements or
understandings with any persons or entities and this representation and warranty
shall survive the execution and delivery of this Agreement and Axinn agrees to
indemnify and hold Brandywine and its successors and assigns harmless against
any third party claims or other losses on account of a breach of such
representation and warranty.  

          8.     Brandywine Commitments.  

                 a.     Between 12:00 p.m. and 3:00 p.m. Eastern Standard Time
on the Maturity Date, and subject to and conditioned on, performance by Axinn of
his agreements in this Agreement, including his prior performance of his
agreements in Paragraph 6, and subject to Paragraph 8(b) below, Brandywine
agrees to:    

                        1.     contribute to AMA Partnership the sum of $5.5
million;      

                        2.     execute (or cause one or more subsidiaries to
execute) the Amended and Restated AMA Partnership Agreement in the form attached
hereto as Exhibit A.      

3

--------------------------------------------------------------------------------



                 b.     Brandywine’s obligation to fund its $5.5 million
contribution as provided in Paragraph 8(a) above shall be conditioned on
delivery by Lender of a pay-off letter that confirms that, upon payment of the
outstanding principal balance of the Mortgage Loans and accrued but unpaid
interest thereon, it will cause all of its liens and encumbrances on 101 Paragon
Drive to be released.    

                 c.     Brandywine shall interpret and apply The Amended and
Restated AMA Partnership Agreement in a manner consistent with right of Axinn,
pursuant to Section 14(b)(vi) of the Contribution Agreement, to apply Section
108(a)(1)(D) of the Code to any cancellation of indebtedness income attributable
to the reduction in the original outstanding balance of the Mortgage Loans.    

          9.     Brandywine and Axinn Rights of Assignment.  

                 a.     Brandywine shall have the right to assign all of its
rights and delegate all of its obligations to a third party and to thereupon
automatically be released from any further obligations arising hereunder;
provided, however, that prior to the effective date of any such assignment and
delegation to a person or entity other than a subsidiary of Brandywine (a
“Non-Brandywine Entity”), Brandywine shall provide Axinn with forty five (45)
days prior written notice of the identity of the proposed assignee and the terms
of the proposed assignment and afford Axinn a right to “match” the terms of such
offer. If Axinn has agreed to match the terms offered by such Non-Brandywine
Entity within such forty-five (45) day period, then Brandywine shall effect such
assignment and delegation to or as directed by Axinn and shall thereupon
automatically be released from any further obligations arising hereunder.
Brandywine shall, at the time of an assignment or delegation to a Non-Brandywine
entity have a good faith belief that the Non-Brandywine Entity is capable of
performing the financial obligations to be delegated to it hereunder.    

                 b.     Axinn may assign his rights and delegate his obligations
hereunder only upon the prior written consent of Brandywine.    

          10.     Expenses. Axinn agrees to pay all of the expenses associated
with (i) the consummation of the Mortgage Loans and documents relating thereto
(including any expenses associated with the modification of the existing loan,
(ii) the consummation of the Lease and documents relating thereto (including any
expenses associated with the modification of the existing lease and (iii)
brokerage fees and commissions associated with any of the foregoing. In
addition, each of Brandywine and Axinn agrees to pay for its own legal fees
incurred in the preparation of this Agreement and Exhibit A.  

          11.     Notices. All notices, requests and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be delivered to a party either personally or by sending a copy thereof by
first class or express mail, postage prepaid, or by courier services, charges
prepaid, to such party’s address as set forth below. Any such notice, request or
communication shall be deemed to be delivered, given and received for all
purposes of this Agreement (i) as of the date so delivered, if delivered
personally to the person entitled thereto, (ii) three (3) business days after
being deposited in the United States mail, if delivered by first class or
express mail, postage prepaid or (iii) one (1) business day after being
deposited with a courier service for delivery if notice is sent by courier
services.  

4

--------------------------------------------------------------------------------



      If to Brandywine:
401 Plymouth Road
Plymouth Meeting, PA 19462
Telecopier No.: 610-832-4928      

      If to Axinn:
c/o Donald E. Axinn Companies
131 Jericho Turnpike
Jericho, NY 11753
Telecopier No.: 516- 997-5403  

          12.     Authorship; Advice of Counsel. Each of the parties has
actively participated in the negotiation and drafting of this Agreement, and
each has received independent legal advice from his attorney concerning this
Agreement. In the event of a dispute regarding this Agreement, the parties will
be conclusively deemed to be the joint authors of this Agreement and no
provision of this Agreement will be interpreted against a party by reason of
authorship.  

          13.     Prevailing Party Reimbursement. In the event of any dispute
between the parties arising out of this Agreement resulting in any litigation,
the prevailing party in such litigation shall be entitled to recover from the
non-prevailing parties all reasonable out-of-pocket costs and expenses in
connection with such dispute.  

          14.     Headings. The headings preceding the text of the Paragraphs of
this Agreement are inserted solely for convenience of reference and shall not
constitute a part of this Agreement or affect its meaning or construction.  

          15.     Governing Law. This Agreement shall be construed in accordance
with, and governed in all respects by, the laws of State of New Jersey.  

          16.     Amendments. This Agreement may not be amended or otherwise
changed in any respect whatsoever except by a writing signed by each of the
parties or their permitted successors and assigns.  

          17.     Entire Agreement. This Agreement contains the entire agreement
between the parties concerning the subject matter hereof and supersedes any and
all prior or contemporaneous agreements, whether written or oral, concerning the
subject matter hereof.  

          18.     Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective heirs and assigns, and any
other persons who may in any fashion claim an interest in the subject matter
hereof through any of the parties.  

          19.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument.  

5

--------------------------------------------------------------------------------



          20.     Facsimile. A facsimile copy of an original written signature
shall be deemed to have the same effect as an original written signature.  

          IN WITNESS THEREOF, this Agreement has been executed by each party as
of the day, month and year first above written.    

         
 
BRANDYWINE OPERATING PARTNERSHIP, L.P.

By:   Brandywine Realty Trust, its general partner


By:    /s/ Gerard H. Sweeney                                   
         Title: President and Chief Executive Officer


/s/ Donald E. Axinn                                                  
Donald E. Axinn

6

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF AMENDED AND RESTATED GENERAL PARTNERSHIP AGREEMENT
OF
101 PARAGON DRIVE GENERAL PARTNERSHIP

          THIS AMENDED AND RESTATED GENERAL PARTNERSHIP AGREEMENT (the
“Agreement”) is made and entered into as of the ___ day of ________, ____ by and
between Brandywine Operating Partnership, L.P., [a Delaware limited partnership
(“Brandywine”)] [insert name of actual Brandywine entity; provided that if
Brandywine assigns its rights under the Modification Agreement dated ________,
2005, then insert the name of the assignee and all references in this Agreement
to “Brandywine” shall be changed to the name of such assignee], Donald E. Axinn,
an individual with an address at 131 Jericho Turnpike, Jericho, New York
(“Axinn”), Lennard Axinn, an individual with an address at [            ]
(“LA”), and Trust UTW of Theodore Geffner (“Geffner Trust”) (Brandywine, Axinn,
LA and Geffner Trust are referred to collectively as the “Partners”), each as a
general partner of 101 Paragon Drive General Partnership. This Agreement amends
and restates in its entirety that certain General Partnership Agreement of Axinn
Montvale II Associates dated as of January 17, 1982 (the “Prior Agreement”), as
amended, by and among Axinn, Lennard Axinn and Trust UTW of Theodore Geffner, as
the sole partners.

          Capitalized terms used in this Agreement shall have the meanings set
forth on Exhibit A attached hereto unless they are otherwise defined in the
particular section in this Agreement in which they are used.

BACKGROUND

          On the date hereof, Brandywine has contributed the sum of $5,500,000
to the capital of the Partnership, and Axinn has contributed to the Partnership
the sum of $5,500,000. In addition, Axinn has transferred to the Partnership
title to the land identified on Exhibit B (the “Land”), together with the office
building and related improvements on the Land known as “101 Paragon Drive” (such
Land, building and related improvements are hereinafter referred to collectively
as the “Property”). Collectively, such transfers are referred to herein as the
“Contribution.”

          NOW, THEREFORE, the Partners, intending to be legally bound, hereby
covenant and agree as follows:

ARTICLE 1
GENERAL PROVISIONS  

            1.1.     Admission of Brandywine; Continuation of Partnership.
Brandywine is hereby admitted to the Partnership as a partner, and, to the
fullest extent permitted by law, shall have sole authority to make decisions for
and on behalf of the Partnership, subject only to the express limitations set
forth herein. The Partners agree to continue the Partnership a general
partnership under the laws of the State of New Jersey solely for the purpose set
forth in this Agreement. The Partners agree that the Partnership shall be
operated pursuant to the terms and conditions set forth in this Agreement.    



--------------------------------------------------------------------------------



            1.2.     Name and Principal Place of Business. The name of the
Partnership is hereby changed from “AXINN MONTVALE II ASSOCIATES” to “101
PARAGON DRIVE GENERAL PARTNERSHIP” and may be changed hereafter to such other
name as Brandywine, in its sole discretion, from time to time may select. The
principal place of business of the Partnership shall be c/o Brandywine Realty
Trust, 401 Plymouth Road, Suite 500, Plymouth Meeting, PA 19462, or such other
place as Brandywine, in its sole discretion, from time to time may determine.  
 

            1.3.     Purpose. The purpose of the Partnership shall be to own the
Property and to manage, operate, maintain and lease the Property on such terms
and for such period of time as Brandywine, in its sole discretion, from time to
time may determine. Brandywine shall have complete discretion as to the time,
scope and nature of any improvements to be made on the Property, and the time or
times at which, and the terms on which, the Property shall be sold or otherwise
disposed of, whether in whole or in part.    

            1.4.     Management. The management of the Partnership shall be
vested exclusively in Brandywine. Brandywine may cause the Partnership to enter
into such agreements, including agreements with Affiliates of Brandywine, as
Brandywine determines from time to time in its commercially reasonable
discretion; provided that any agreements of the Partnership with any Affiliates
of Brandywine are on commercially reasonable terms.    

            1.5.     Title to Property. All property owned by the Partnership,
whether real or personal, tangible or intangible, including the Land, shall be
owned by the Partnership as an entity and in the name of the Partnership.    

            1.6.     Term. The term of the Partnership shall continue until the
Partnership is terminated in accordance with Article 6 of this Agreement.    

ARTICLE 2
DISTRIBUTIONS; CAPITAL MATTERS; ALLOCATIONS    

            2.1.     Distributions. Distributions, whether from operating cash
flow, a sale of assets or otherwise, shall be made from time to time by the
Partnership at the direction of Brandywine to the Partners in accordance with
their respective Percentage Interests. As set forth on Exhibit B, the Percentage
Interest of Brandywine is fifty percent (50%) and the aggregate of the
Percentage Interests of Axinn, LA and Geffner Trust is fifty percent (50%) and
Axinn agrees to indemnify and hold harmless Brandywine and its successors and
assigns from and against any claims by either of LA or Geffner or Trust any
other third party with respect to Brandywine’s Percentage Interest in the
Partnership and its entitlements and rights on account thereof and as provided
herein.    

            2.2.     Maintenance of Capital Accounts. The Partnership shall
maintain a separate capital account for each Partner in accordance with Treasury
Regulations promulgated under Section 704(b) of the Code. Each Partner’s Capital
Account shall be (1) increased by (a) the amount of money contributed by such
Partner to the capital of the Partnership, (b) the Gross Asset Value of any
property contributed by such Partner to the capital of the Partnership (net of
liabilities secured by such contributed property) and (c) the amount of Profits
and items of Partnership income or gain specially allocated to such Partner
under this Agreement, and (2) decreased by (a) the amount of money distributed
to such Partner by the Partnership pursuant to this Agreement, (b) the Gross
Asset Value of property distributed to such Partner by the Partnership (net of
liabilities secured by such distributed property) and (c) the amount of Losses
and items of Partnership deduction, loss or expense specially allocated to such
Partner under this Agreement.    

2

--------------------------------------------------------------------------------



            2.3.     Capital Contributions.    

                   2.3.1.     As of the date hereof and reflected in the Capital
Accounts of the Partners set forth in Exhibit B, the Capital Contributions
described in the background section of this Agreement shall be made.    

                   2.3.2.     To properly account for the Contribution, all
assets of the Partnership (including the Property) shall be revalued to reflect
their respective Gross Asset Values (which shall be their respective fair market
values as provided in Treasury Regulation §1.704-1(b)(2)(iv) (e), (f) and (g)
and the definition of Gross Asset Value) immediately prior to the admission of
Brandywine to the Partnership and the Capital Account balances of Axinn, LA, and
Geffner Trust shall be adjusted accordingly. Notwithstanding Section 3.6, the
Partners hereby agree that the aggregate Gross Assets Value the Project Land and
all other Partnership assets immediately prior to the admission of Brandywine to
the Partnership totals $11,000,000.00, which shall be apportioned among the
assets of the Partnership as provided in Exhibit C.    

            2.4.     Book Allocations.    

                   2.4.1.     For each Fiscal Year of the Partnership (or
shorter period as determined pursuant to Section 706 of the Code), the Profits
and Losses of the Partnership shall be allocated among the Partners in
accordance with their respective Percentage Interests.    

               2.4.2.     The allocations set forth in Section 2.4.1. are
intended to allocate Profits and Losses to the Partners in compliance with the
requirements of section 704(b) of the Code and the Regulations promulgated
thereunder. If Brandywine reasonably determines that the allocation of Profits
or Losses for any period pursuant to the provisions of Section 2.4.1 does not
satisfy the “substantial economic effect safe harbor” of Section 704(b) of the
Code or the Regulations promulgated thereunder (including the minimum gain and
partner minimum gain chargeback requirements of Section 1.704-2 of the
Regulations) then notwithstanding anything to the contrary contained in this
Agreement, items otherwise included in the computation of Profits and Losses
shall be specially allocated in such manner as Brandywine shall reasonably
determine to be required by Section 704(b) of the Code and the Treasury
Regulations promulgated thereunder; provided, however, that, if Brandywine
exercises its authority to make such allocations, then, notwithstanding the
other provisions of this Article 2, but subject to Section 704(b) of the Code
and the Regulations promulgated thereunder, Brandywine shall reallocate other
items of income, gain, deduction, loss, or other items otherwise included in the
computation of Profit or Loss among the Partners so as to cause the Partners’
respective separate Capital Accounts to have balances (or as close thereto as
possible) they would have if Profit and Loss and all other items of income,
gain, deduction or loss were allocated without reference to the allocations
permitted by this Section 2.4.2.  

3

--------------------------------------------------------------------------------



          2.5.     Tax Allocations. Partnership items of taxable income,
deduction, gain, loss or credit shall be allocated for income tax purposes among
the Partners in the same manner as their corresponding book items were allocated
pursuant to Sections 2.4.1 and 2.4.2, except as otherwise required by Section
704(c) of the Code and the regulations promulgated thereunder (which generally
require that in the event that the value of any item of Partnership property as
reflected on its books differs from its adjusted tax basis upon contribution or
revaluation, that tax allocations of income, gain, loss and deduction relating
thereto be shared among the Partners in a manner that takes into account the
variation between such book value and adjusted tax basis). Any elections or
other decisions relating to Section 704(c) allocations or tax allocations shall
be made by Brandywine in its complete discretion.            

ARTICLE 3
BOOKS, RECORDS, REPORTS AND ACCOUNTING  

            3.1.     Books and Records. The Partnership shall keep or cause to
be kept at its principal place of business such books and records as Brandywine
considers appropriate.    

            3.2.     Fiscal Year. The “Fiscal Year” and taxable year of the
Partnership shall be the calendar year or such other accounting period as
Brandywine may determine in its sole discretion to the extent consistent with
Section 706 of the Code.    

            3.3.     Accounting Period.    

                   3.3.1.     Unless otherwise determined by Brandywine in its
sole discretion, the Partnership shall use the accrual method of accounting in
maintaining its books and records and in preparation of its financial statements
for federal income tax purposes.      

                   3.3.2.     Notwithstanding anything to the contrary set forth
in this Agreement, the Partnership shall use an interim closing of the books
method (as described in Regulation Section 1.706-1(c)(2)(ii)) in applying
Section 706(d) to the Partnership taxable year encompassing the admission of
Brandywine to the Partnership. For the avoidance of doubt, such interim closing
of the books shall result in all Profits and Losses (and all other items of
Partnership income, gain, loss, expense, and deduction) recognized by the
Partnership prior to the admission of Brandywine to the Partnership being
allocated to the Partners of the Partnership other than Brandywine.      

            3.4.     Tax Matters. The Partners hereby appoint and designate
Brandywine as the Tax Matters Partner. Axinn agrees to cooperate with the Tax
Matters Partner and to do or refrain from doing any or all things reasonably
required by the Tax Matters Partner in conducting those proceedings relative to
the Partnership.    

            3.5.     Tax Elections. Any and all elections for federal, state and
local tax purposes, including without limitation, any election (i) to adjust the
basis of Partnership assets (including the Property) pursuant to Code Sections
754, 734(b) and 743(b), or comparable state or local law, in connection with
Transfers of interests in the Partnership and (ii) to extend the statute of
limitations for assessment of tax deficiencies against the Partnership and the
Partners with respect to adjustments to the Partnership’s federal, state or
local tax returns shall be determined by Brandywine in its sole discretion.    

4

--------------------------------------------------------------------------------



            3.6.     Valuations. Unless otherwise provided herein, any
determination of fair market value for the purposes of this Agreement shall be
made by Brandywine in its reasonable discretion.    

ARTICLE 4
THE PARTNERS  

            4.1.     Meeting of Partners. The Partners shall hold meetings from
time to time as the Partners may mutually agree at the offices of Brandywine or
at such other location as the Partners may agree. Any Partner may call for a
meeting by giving ten (10) days prior written notice to the other Partner, which
notice shall specify the purpose of the meeting; provided, however, that the ten
(10) days notice period may be waived by the other Partner.    

            4.2.     Partnership Records. Each Partner shall have access to all
books and records of the Partnership during normal business hours and shall be
entitled, at its own expense, to make copies of such books and records. Each
Partner also shall have access to the Partnership’s officers, attorneys and
auditors for any reasonable business purpose.    

            4.3.     Activities of Partners. No Partner or Affiliate of any
Partner shall be obligated to devote its exclusive time and effort to the
business or affairs of the Partnership, but each Partner shall devote sufficient
time, effort and resources (including employees or agents of such Partner) to
the business or affairs of the Partnership as in its judgment is reasonably
required to fulfill its obligations and role in the Partnership’s businesses and
to promote the purposes of the Partnership.    

            4.4.     Independent Activities of Partners. Each Partner (acting on
its own behalf) and its Affiliates may, notwithstanding any implication in any
provision of this Agreement to the contrary, engage in any activities it may
choose, even if such activities constitute the same type of business as the
business of the Partnership or are competitive with the Partnership, and neither
this Agreement nor any activity undertaken pursuant hereto shall prevent any
Partner or its Affiliates from engaging in such activities or require any
Partner to permit the Partnership or any other Partner to participate in or
share in the benefits of such activity.    

ARTICLE 5
TRANSFERS    

            5.1.     Transfer Restrictions. Except as otherwise provided in this
Agreement, none of Axinn, LA or the Geffner Trust may make any Transfer of all
or any portion of its interest in the Partnership, including, without
limitation, a Transfer of a right to Profits, Losses or distributions hereunder,
unless and until Brandywine consents to the Transfer and the proposed transferee
complies with the provisions of this Article 5. Any Transfer in violation of the
requirements of this Agreement shall be null and void ab initio and of no force
or effect whatsoever. Axinn, LA and Geffner Trust each hereby acknowledges the
reasonableness of the restrictions on Transfer imposed by this Agreement in view
of the Partnership’s purpose and the relationship of the Partners. Accordingly,
the restrictions on Transfer set forth herein shall be specifically enforceable.
   

5

--------------------------------------------------------------------------------



            5.2.     Permitted Transfers. Notwithstanding Section 5.1, each of
Axinn, LA and Geffner Trust may Transfer all or any portion of its interest in
the Partnership (i) to another Partner or (ii) to one of its Affiliates or (iii)
to one or more of his spouse and/or children or a trust established for the sole
benefit of his spouse and/or children (or similar estate planning vehicle) (in
each case, a “Permitted Transferee”), provided that a Permitted Transferee shall
be required to comply with the provisions of Section 5.3.    

            5.3.     Conditions of Transfer. Notwithstanding Section 5.2 hereof,
a Transfer by any of Axinn, LA or Geffner Trust shall not be allowed unless and
until the following conditions precedent are satisfied, and once satisfied, the
Permitted Transferee shall succeed to all rights and be subject to all
obligations of the transferring Partner with respect to the transferred
interest:    

                   5.3.1.     all agreements, written consents and all other
necessary documents and instruments shall have been executed and filed and all
other acts shall have been performed which Brandywine deems reasonably necessary
to make the Permitted Transferee a substitute Partner of the Partnership,
including, without limitation, the execution by such Permitted Transferee of a
counterpart signature page to this Agreement pursuant to which the Permitted
Transferee shall assume any and all obligations and have all rights and
interests under this Agreement with respect to the transferred interest; and    

                   5.3.2.     unless otherwise waived by Brandywine, Brandywine
shall have received such assurances as may be necessary or appropriate in the
opinion of counsel to the Partnership to confirm that the Transfer would not (i)
violate the Securities Act or any state securities laws or cause the Partnership
to register thereunder; (ii) cause the Partnership to be treated as other than a
partnership for federal income tax purposes; or (iii) terminate the Partnership
for federal income tax purposes; and    

                   5.3.3.     all reasonable expenses incurred by the
Partnership in connection with the Transfer shall have been paid by or for the
account of the Transferee.    

            5.4.     Right of First Offer. Brandywine may freely transfer all or
any portion of its interest in the Partnership to an Affiliate and such
Affiliate may in turn transfers all or any portion of its interest to another
Affiliate. Brandywine agrees that for so long as Axinn continues to own his
interest in the Partnership, neither Brandywine nor any Affiliate transferee,
will enter into an agreement to sell its interest in the Partnership (other than
to an Affiliate) without first affording Axinn the opportunity to purchase the
interest on the terms and conditions on which Brandywine or the Affiliate
proposes to sell the interest. If Axinn does not affirmatively exercise an offer
to purchase the Brandywine interest proposed to be offered and sold within forty
five (45) days of the date Axinn is presented with the offer (and close on the
purchase within such forty five (45) day period), then Brandywine or its
Affiliate shall be free to sell the interest to any third party on terms that
are substantially the same as the terms presented to Axinn.    

6

--------------------------------------------------------------------------------



            5.5.     Transfers; Recharacterization. Subject to Section 3.3.2, if
any interest is transferred during any Fiscal Year in compliance with the
provisions of this Agreement, Profits, Losses, each item thereof, and all other
items attributable to such transferred interest for such period shall be divided
and allocated between the transferor and the transferee by taking into account
their varying interests during the period in accordance with Section 706(d) of
the Code, using any conventions permitted by law and reasonably selected by the
non-transferring Partner.    

ARTICLE 6
DISSOLUTION AND LIQUIDATION    

            6.1.     Dissolution. The Partnership shall dissolve upon the
earliest to occur of any of the following:    

                        (a)     the election by Brandywine;    

                        (b)     the Bankruptcy of any Partner or the occurrence
of any other action which causes dissolution of the Partnership under the Act;
or    

                        (c)     December 31, 2050.    

            6.2.     Liquidation. Upon the dissolution of the Partnership, the
Partnership shall cease to carry on its business, except insofar as may be
necessary for the winding up of its business. Upon dissolution of the
Partnership, Brandywine shall designate a Person (which may include itself) to
act as the liquidating trustee (the “Liquidating Trustee”) and the business and
affairs of the Partnership shall be wound up and the Partnership liquidated as
rapidly as business circumstances permit, and the proceeds thereof shall be
distributed (to the extent permitted by applicable law) in the following order
and priority:    

                   6.2.1.     To the payment of the debts and liabilities of the
Partnership in the order of priority provided by law.    

                   6.2.2.     To the payment of the expenses of liquidation of
the Partnership in the order of priority provided by law.    

                   6.2.3.     To the setting up of such reserves as the
Liquidating Trustee may deem reasonably necessary for any contingent or
unforeseen liabilities or obligations of the Partnership arising out of or in
connection with the Partnership’s business, provided that any such reserve will
be held by the Liquidating Trustee for the purposes of disbursing such reserves
in payment of any of the aforementioned contingencies and at the expiration of
such period as the Liquidating Trustee shall deem advisable, to distribute the
balance thereafter remaining in the manner hereinafter provided.    

                   6.2.4.     The balance of the proceeds, if any, to be
distributed to the Partners to the extent of their positive Capital Account
balances (after the adjustments required by Regulation Section 1.704-1(b)(2)).  
 

7

--------------------------------------------------------------------------------



ARTICLE 7
MISCELLANEOUS    

            7.1.     Indemnification. No Partner or any Affiliate of any Partner
shall be liable, responsible, accountable in damages or otherwise to the
Partnership or any Partner for any act or failure to act hereunder in connection
with the Partnership and its business or in the operation and maintenance of the
Partnership’s assets unless the act or omission is attributed to willful
misconduct or fraud. Each Partner and each Affiliate of any Partner shall be
indemnified, defended and held harmless by the Partnership to the fullest extent
permitted by law from and against any and all losses, claims, damages,
liabilities, expenses (including reasonable attorney’s fees and costs),
judgments, fines, settlements, demands, actions or suits relating to or arising
out of the business of the Partnership or the operation and maintenance of the
assets of the Partnership or the exercise by the Partner of any authority
conferred upon it hereunder.    

            7.2.     Amendments. This Agreement may not be amended, modified or
revised in any manner without the prior written consent of each of the Partners.
   

            7.3.     Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey    

            7.4.     Binding Effect. This Agreement shall inure to the benefit
of and be binding upon the Partners and their respective successors and, where
permitted, their assigns and Affiliates.    

            7.5.     Titles and Captions. All article, section and paragraph
titles and captions contained in this Agreement are for convenience only and are
not a part of the context hereof.    

            7.6.     No Third Party Rights. This Agreement is intended to create
enforceable rights between the parties hereto only, and creates no rights in, or
obligations to, any other Persons whatsoever.    

            7.7.     Legal Representation. Each party to this Agreement
acknowledges that such party is represented by competent legal counsel and that
such counsel has fully reviewed this Agreement. This Agreement shall be
construed in accordance with its fair meaning without any presumption against
the party responsible for drafting this Agreement.    

            7.8.     Entire Agreement. This Agreement, and the agreements
attached as exhibits hereto, contain the entire agreement between the parties
hereto and supersede any and all prior and contemporaneous agreements,
arrangements or understandings between the parties relating to the subject
matter hereof. No oral understandings, oral statements, oral promises or oral
inducements exist. No representations, warranties, covenants or conditions,
express or implied, whether by statute or otherwise, other than as set forth
herein, have been made by the parties hereto.    

            7.9.     Counterparts. This Agreement may be signed in any number of
counterparts, with the same effect as if all of the Partners had signed the same
document. All counterparts shall be construed together and shall constitute but
one and the same agreement. Any and all counterparts may be executed by
facsimile.    

8

--------------------------------------------------------------------------------



[SPACE INTENTIONALLY LEFT BLANK]

9

--------------------------------------------------------------------------------



   IN WITNESS WHEREOF, the parties have executed this AMENDED AND RESTATED
GENERAL PARTNERSHIP AGREEMENT effective as of the day and year first above
written.    


            PARTNERS:              

            BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership, by Brandywine Realty Trust, a Maryland real estate investment
trust, its sole general partner              

           

By: _________________________________
       Gerard H. Sweeney, President and
       Chief Executive Officer              

            ____________________________________
Donald E. Axinn, Individually              

            ____________________________________

            Lennard Axinn, Individually

                                        Trust UTW of Theodore Geffner

                          By: _________________________________,

                   Trustee

10

--------------------------------------------------------------------------------



EXHIBIT A
TO
AMENDED AND RESTATED GENERAL PARTNERSHIP AGREEMENT
OF 101 PARAGON DRIVE GENERAL PARTNERSHIP

DEFINITIONS OF TERMS

          The following terms used in this Agreement shall have the meanings
described below:

          “Act” shall mean the New Jersey Uniform Partnership Act, as amended
from time to time.

          “Affiliate” shall mean a Person who, with respect to any Partner: (a)
directly or indirectly controls, is controlled by or is under common control
with such Partner; (b) owns or controls ten percent (10%) or more of the
outstanding securities of such Partner; or (c) is an officer, director, member,
manager or partner of such Partner.

          “Agreement” means this Amended and Restated General Partnership
Agreement, as it may be amended, restated or supplemented from time to time.

          “Bankruptcy” means, with respect to a Partner, the happening of any of
the following: (a) the making of a general assignment for the benefit of
creditors; (b) the filing of a voluntary petition in bankruptcy or the filing of
a pleading in any court of record admitting in writing an inability to pay debts
as they become due; (c) the entry of an order, judgment or decree by any court
of competent jurisdiction adjudicating such Partner to be bankrupt or insolvent;
(d) the filing of a petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation; (e) the filing of an answer or other pleading
admitting the material allegations of, or consenting to, or defaulting in
answering, a bankruptcy petition filed against a Partner in any bankruptcy
proceeding; (f) the filing of an application or other pleading or any action
otherwise seeking, consenting to or acquiescing in the appointment of a
liquidating trustee, receiver or other liquidator of all or any substantial part
of a Partner’s properties; and (g) the commencement of any proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation which has not been
quashed or dismissed within 180 days.

          “Capital Account” shall mean the accounting record of each Partner’s
capital interest, if any, in the Partnership maintained pursuant to and in
accordance with Section 2.2 hereof.

          “Capital Contribution” means, with respect to any Partner and an
equity ownership interest in the Partnership held or purchased by such Partner,
the amount of money and the initial Gross Asset Value of any asset (other than
money) contributed to the Partnership (net of liabilities assumed or taken
subject to by the Partnership with respect to such equity ownership interest).

A-1

--------------------------------------------------------------------------------



          “Contribution” has the meaning set forth in the Background section of
this Agreement.

          “Code” shall mean the Internal Revenue Code of 1986 (or successor
thereto), as amended from time to time.

          “Depreciation” means, for each Fiscal Year or other period, an amount
equal to the depreciation, amortization, or other cost recovery deduction
allowable for federal income tax purposes with respect to an asset for such
Fiscal Year or other period, except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year or other period, Depreciation shall be an amount which bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Year or other period bears to such beginning adjusted tax basis. In the event
that the federal income tax depreciation, amortization, or other cost recovery
deduction is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by Brandywine
or required by the tax laws.

          “Fiscal Year” has the meaning set forth in Section 3.2 of this
Agreement.

          “Gross Asset Value” means with respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:

          (i)      Subject to Section 2.3.2, the initial Gross Asset Value of
any asset contributed by a Partner to the Partnership shall be the gross fair
market value of such asset, as determined by Brandywine in accordance with
Section 3.6;

          (ii)      Subject to Section 2.3.2, the Gross Asset Values of all
Partnership assets shall be adjusted, in the discretion of Brandywine, to equal
their respective gross fair market values (taking Code Section 7701(g) into
account), as determined by Brandywine in accordance with Section 3.6 hereof as
of the following times: (A) the acquisition of an additional equity ownership
interest in the Partnership by any new or existing Partner; (B) the distribution
by the Partnership to a Partner of more than a de minimis amount of Partnership
assets with respect to a Partnership equity ownership interest; (C) the
liquidation of the Partnership within the meaning of Regulation Section
1.704-1(b)(2)(ii)(g); and (D) the withdrawal of a Partner from the Partnership;
provided that an adjustment described in clauses (A), (B), and (D) of this
paragraph shall be made only if the Brandywine reasonably determines that such
adjustment is necessary to reflect the relative economic interests of the
Partners in the Partnership;

          (iii)      The Gross Asset Value of any Partnership asset distributed
to any Partner shall be adjusted to equal the gross fair market value (taking
Code Section 7701(g) into account) of such asset on the date of distribution as
determined by Brandywine in accordance with Section 3.6 hereof;

          (iv)      The Gross Asset Values of Partnership assets shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or Code Section 743(b), but only to
the extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Regulations §1.704 1(b)(2)(iv)(m); and

A-2

--------------------------------------------------------------------------------



          (v)      If the Gross Asset Value of an asset has been determined or
adjusted pursuant to subparagraph (ii) or (iv), such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset, for purposes of computing Profits and Losses.

          “Percentage Interest” shall mean as to each Partner, that Partner’s
relative economic sharing ratio as to Partnership operations as set forth next
to such Partner name on Exhibit B.

          “Person” means an individual, firm, corporation, partnership, limited
liability company, association, estate, trust, pension or profit-sharing plan,
or any other entity.

          “Profits” and “Losses” mean, for each Fiscal Year, an amount equal to
the Partnership’s taxable income or loss for such Fiscal Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

          (i)      Any income of the Partnership that is exempt from federal
income tax and not otherwise taken into account in computing Profits or Losses
pursuant to this definition of “Profits” and “Losses” shall be added to such
taxable income or loss;

          (ii)      Any expenditures of the Partnership described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Profits or Losses pursuant to this definition of
“Profits” and “Losses” shall be subtracted from such taxable income or loss;

          (iii)      In the event the Gross Asset Value of any Partnership asset
is adjusted pursuant to subparagraphs (ii), (iii), or (iv) of the definition of
Gross Asset Value, the amount of such adjustment shall be treated as an item of
gain (if the adjustment increases the Gross Asset Value of the asset) or an item
of loss (if the adjustment decreases the Gross Asset Value of the asset) from
the disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses;

          (iv)      Gain or loss resulting from any disposition of a partnership
asset with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Gross Asset Value of the asset
disposed of, notwithstanding that the adjusted tax basis of such asset differs
from its Gross Asset Value;

          (v)      In lieu of the depreciation, amortization, and other cost
recovery deductions taken into account in computing such taxable income or loss,
there shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of Depreciation;

A-3

--------------------------------------------------------------------------------



          (vi)      To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) is required, pursuant to
Regulations Section 1.704-(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s equity ownership interest in the Partnership, the
amount of such adjustment shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis) from the disposition of such asset and shall be taken into account for
purposes of computing Profits or Losses.

          Notwithstanding any other provision of this definition, any items
which are specially allocated pursuant to Section 2.4.2 shall not be taken into
account in computing Profits or Losses.

          The amounts of the items of Partnership income, gain, loss or
deduction available to be specially allocated pursuant to Section 2.4.2 shall be
determined by applying rules analogous to those set forth in subparagraphs (i)
through (vi) above.

          “Tax Matters Partner” means the “tax matters Partner” as defined in
Code Section 6231(a)(7).

          “Transfer” means to sell, assign, transfer, give, donate, pledge,
deposit, alienate, bequeath, devise or otherwise dispose of or encumber all or
any portion of an interest to any Person other than the Partnership.

          “Treasury Regulations” or “Regulations” shall mean pronouncements, as
amended from time to time, or their successor pronouncements, which clarify,
interpret and apply the provisions of the Code, and which are designated as
“Treasury Regulations” by the United States Department of the Treasury.

END OF EXHIBIT A

A-4

--------------------------------------------------------------------------------



EXHIBIT B
TO
AMENDED AND RESTATED GENERAL PARTNERSHIP AGREEMENT
OF 101 PARAGON DRIVE GENERAL PARTNERSHIP

POST CONTRIBUTION OWNERSHIP SCHEDULE

Name and Address     Capital Contributions     Capital Account Balance    
Percentage Interest  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Brandywine   $ 5,500,000   $ 5,5000,000     50 %                       Axinn   $
5,500,000   $ 5,500,000     43.75 %                       LA   $ 0   $ 0     5 %
                      Geffner Trust   $ 0   $ 0     1.25 %

A-5

--------------------------------------------------------------------------------